UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7887


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERTO E. DELEON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cr-00095-RDB-1; 1:15-cv-00299-RDB)


Submitted:   March 30, 2016                 Decided:   April 6, 2016


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


C. Justin Brown, LAW OFFICE OF C. JUSTIN BROWN, Baltimore,
Maryland, for Appellant.   Paul E. Budlow, OFFICE OF THE UNITED
STATES ATTORNEY, Paul Michael Cunningham, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Roberto       E.    DeLeon     seeks      to    appeal     the     district        court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                 The

order is not appealable unless a circuit justice or judge issues

a   certificate          of    appealability.              28   U.S.C.      § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief on       the      merits,    a    prisoner         satisfies     this   standard      by

demonstrating         that      reasonable          jurists     would       find    that     the

district       court’s        assessment     of      the    constitutional         claims    is

debatable      or     wrong.        Slack    v.      McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion     states   a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

DeLeon has not made the requisite showing.                          Accordingly, we deny

a   certificate       of      appealability          and   dismiss      the    appeal.        We

dispense       with      oral     argument        because       the    facts       and     legal




                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3